TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00068-CR



                                 Karl Dean Stahmann, Appellant

                                                  v.

                                   The State of Texas, Appellee


        FROM DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
           NO. CR2011-031, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                                             ORDER

PER CURIAM

               Appellant Karl Dean Stahmann’s brief was originally due on March 30, 2015. On

August 13, 2015, we granted appellant’s third motion for extension of time and ordered appellant’s

counsel to file a brief by October 9, 2015. After appellant’s retained counsel failed to file a brief by

that date, we abated the cause and remanded it to the trial court to hold a hearing in accordance with

Rule 38.8 of the Rules of Appellate Procedure to determine if appellant still wished to prosecute this

appeal and whether retained counsel had abandoned this appeal. See Tex. R. App. P. 38.8(b)(2), (3).

At that January 21, 2016 hearing, the appellant represented that he still wished to prosecute the

appeal, and appellant’s counsel represented that the brief was more than half-way complete and

would likely be filed within 45 days.

               Following reinstatement of the cause, appellant’s brief was due on March 25, 2016.

However, appellant’s counsel did not file a brief by this deadline and instead filed another motion
for extension of time, requesting an extension to May 24, 2016. According to appellant’s counsel,

additional documents are needed before she can prepare appellant’s brief, and she has requested that

we order the trial court clerk to supplement the appellate record with these documents. The State

has filed a response to the motion, stating that they are opposed to another extension of time because,

according to the State, appellant is deliberately delaying his appeal so that he may remain free on his

appeal bond. The State suggests that the documents sought by the appellant are not critical to the

entirety of appellant’s appeal and that, if needed, appellant may supplement or amend his appellate

brief at a later date without opposition from the State. See Tex. R. App. P. 38.7 (amendment

or supplementation).

                On March 30, 2016, we directed the trial court clerk to file a supplemental clerk’s

record containing the documents sought by the appellant, to the extent the documents exist, within

10 days. See Tex. R. App. P. 34.5(c) (“If a relevant item has been omitted from the clerk’s record,

the trial court, the appellate court, or any party may by letter direct the trial court clerk to prepare,

certify, and file in the appellate court a supplement containing the omitted item.”). Accordingly, we

dismiss appellant’s motion to supplement the clerk’s record as moot. Further, we deny appellant’s

motion for extension of time and order appellant’s counsel to file a brief no later than April 18, 2016.

If appellant’s brief is not filed by that date, the Court will submit the case and consider the appeal

without the briefs. See Tex. R. App. P. 38.8(b)(4) (under appropriate circumstances, “the appellate

court may consider the appeal without briefs, as justice may require”).

                It is so ordered, April 6, 2016.



Before Justices Puryear, Goodwin, and Field

Do Not Publish

                                                   2